AO 245 (Rev. 11/16) Judgment in a Criminal Case



                                       UNITED STATES DISTRICT COURT                                                     NOV - 5 2018
                                                                    for the
                                                                                                                   CLERK. U.S.      dCT COURT
                                                                                                              SOUTHERN DISTF I      OF CALIFORNIA
                                                      Southern District of California                         BY                           DEPUTY

                    United States of America                          )    Amened Judgment in a Criminal Case
                                  v.                                  )    (For Offenses Committed Prior to November I, 1987)
                                                                      )
                                                                           Case No.      87CR0866-DMS
               MARK RAYMOND PHELPS (01)                               )
                                                                      )    N/A
                        (Name of Defendant)                           )    Defendant's Attorney
                                                                      )
                                                                      )
THE DEFENDANT:
~Correction of Sentence on Remand; Previously Imposed Sentence is Hereby Set Aside and Vacated)
~ was found guilty on count(s) 1, 2, 4 and 6 of the Superseding Indictment
  after a plea of not guilty.

       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offenses:

                                                                                                      Date Offense            Count
Title & Section        Nature of Offense                                                               Concluded             Number(s)
21 USC 846, 841 (a)(1) Conspiracy to Manufacture and Possess                                          0810111987             1s
                                 · 'Methamphetamine with Intent to Distribute
21 USC 841 (a)(1) and           Manufacture of Methamphetamine                                        06/1011987             2s
      18 USC 2
18 USC 371, 26 USC              Conspiracy to Illegally Transfer a Machinegun                         0810111987             4s
  5861 (e) ahd 5871
26 USC 5861 (d) and             Possession of an Unregistered Firearm                                 0713111987             6s
  5871, 18 USC 2



~     Count 5s is dismissed following remand from NinthC
                                                       "'"'ir-"cu"'i,,_t_,,C"'o"'u,_,rt"'o"'f-'-A"'p"p"'e"'al,,,s,_._ _ _ _ _ _ _ _ _ _ _ _ __

rif    Count(s) 8 and underlying Indictment 0 (is)             rif (are) dismissed on the motion of the United States.
IT IS THE JUDGMENT OF THIS COURT THAT:
 Defendant is committed to the custody of the Attorney General or his authorized representative for imprisonment for a
 term of TWENTY (20) YEARS as follows: TWENTY (20) YEARS as to each of Counts 1s and 2s, to run concurrently;
 TEN (10) YEARS as to each of Counts 4s and 6s, to run concurrently, and concurrent to Counts 1s and 2s.

Ill
Ill
AO 245 (Rev. I I/16) Judgment in a Criminal Case (Page 2)
DEFENDANT: MARK RAYMOND PHELPS                                                                                    Page 2 OF 2
CASE NO. 87CR0866-DMS
./IT IS FURTHER ORDERED that the defendant shall pay a special assessment of$ _2_00_._00_ _ _ _ , for count(s)
1-2s, 4s, 6s , which shall be due t!i immediately 0 as follows:

As to each of Counts 1s, 2s, 4s, 6s the defendant shall pay an assessment in the amount of $50, for a total of $200.



IT IS FURTHER ORDERED thatthe defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid.
0 The court orders commitment to the custody of the Attorney General and recommends:

Last Four Digits of Defendant's Soc. Sec.                                      August 8, 1988

Defendant's Year of Birth:
City and State of Defendant's Residence:

                                                                                     Signature of Judge

                                                                      DANA M. SABRAW                      U. S. District Judge
                                                                                  Name and Title of Judge
                                                                               November 5, 2018
                                                                                           Date


                                                            RETURN
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ at
-------------------~
                                               with a certified copy of this judgment.


                                                                                     United States Marshal

                                                                By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
                                                                                        Deputy Marshal
